ER, US

339

FOLID:-——Rgmeros

ES EN

MINISTERIO DE ENERGIA Y MINAS

SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE CONTRATO
DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE CELEBRAN DE UNA PARTE
EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO POR EL MINISTRO DE ENERGIA Y
MINAS, ING. GLODOMIRO SÁNCHEZ MEJÍA, AUTORIZADO POR DECRETO SUPREMO N0 04-
94-EM PUBLICADO EL. 09 DE FEBRERO DE 1994, A QUIEN EN ADELANTE SE LE DENOMINARA
“EL ESTADO"; Y, DE LA OTRA PARTE, MINERA BARRICK MISQUICHILCA S.A. CON
. REGISTRO UNICO DE CONTRIBUYENTE N% 20209133394, SOCIEDAD EXISTENTE Y
CONSTITUIDA DE ACUERDO CON LAS LEYES DE LA REPUBLICA DEL PERÚ INSCRITA EN EL
ASIENTO 1, DE LA FICHA N* 40062, CORRELACIONADA CON LA PARTIDA ELECTI RÓNICA No
11359937 DEL LIBRO DE SOCIEDADES CONTRACTUALES Y OTRAS PERSONAS JURÍDICAS DE
LA OFICINA REGISTRAL DE LIMA Y CALLAO, DOMICILIADA EN El PASAJE LOS DELFINES N?
159, URBANIZACIÓN LAS GARDENIAS, DISTRITO DE SANTIAGO DE SURCO, LIMA, A QUIÉN EN
ADELANTE SE LE DENOMINARÁ "EL TITULAR”, DEBIDAMENTE REPRESENTADA POR SU
GERENTE GENERAL SEÑOR IGOR ALCIDES GONZÁLES GALINDO, CON PODER INSCRITO EN EL
ASIENTO 33 DE LA FICHA N* 40062 DEL MISMO LIBRO Y REGISTRO, QUE USTED SEÑOR
NOTARIO SE SERVIRÁ INSERTAR; Y, CON LA INTERVENCIÓN DEL BANCO CENTRAL DE
RESERVA DEL PERU, PARA EL EXCLUSIVO FIN DE LA SUB CLÁUSULA 9,2, DEBIDAMENTE
REPRESENTADO POR SU GERENTE GENERAL SEÑOR RENZO ROSSINI MIÑÁN Y SU GERENTE
DE OPERACIONES INTERNACIONALES SEÑOR CARLOS BALLÓN AVALOS, SEGÚN
COMPROBANTE QUE TAMBIÉN SE SERVIRÁ INSERTAR, AL QUE EN ADELANTE SE LE
DENOMINARÁ "BANCO CENTRAL", EN LOS TÉRMINOS Y CONDICIONES SIGUIENTES:

ÁUSULA PRIMERA: Al ENTE:

1.1 CON FECHA 04 DE JUNIO DE 2004, “EL TITULAR” INVOCANDO LO DISPUESTO EN LOS
ARTÍCULOS 820 Y 83 DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE MINERÍA,
APROBADO POR DECRETO SUPREMO NO 014- 92-EM, EL QUE EN ADELANTE SE DENOMINARÁ
"TEXTO ÚNICO ORDENADO", PRESENTÓ ANTE EL MINISTERIO DE ENERGÍA Y MINAS LA
SOLICITUD CORRESPONDIENTE PARA QUE MEDIANTE CONTRATO SE LE GARANTICE LOS
BENEFICIOS CONTENIDOS EN LOS ARTICULOS 720, 800 Y 849 DEL MISMO CUERPO LEGAL, EN
RELACIÓN A LA INVERSIÓN Y PUESTA EN MARCHA DEL “PROYECTO ALTO CHICAMA”.

1.2 EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 85% DEL TEXTO ÚNICO ORDENADO,
“EL TITULAR” ADJUNTÓ A SU SOLICITUD EL ESTUDIO DE FACTIBILIDAD TÉCNICO-
ECONÓMICO CORRESPONDIENTE.

1.3 EL OBJETO DEL ESTUDIO DE FACTIBILIDAD PRESENTADO POR MINERA BARRICK
MISQUICHILCA S.A. SE REFIERE AL “PROYECTO ALTO CHICAMA”, QUE CONSISTIRÁ EN EL
MINADO A TAJO ABIERTO, EL TRATAMIENTO EN PADS DE LIXIVIACIÓN Y LA RECUPERACIÓN
METALÚRGICA, PARA LA OBTENCIÓN DE ORO, ESTIMANDO TRATAR 42,000 TONELADAS DE
MINERAL POR DÍA Y DURANTE LA OPERACIÓN "ALCANZAR EL VOLUMEN APROXIMADO DE 5.8
MILLONES DE ONZAS DE ORO VENDIBLE.

CLÁUSULA SEGUNDA: AP! ÓN_DEL ESTUDIO DE FA DA!
ECONÓMICO

CON FECHA 28 DE SETIEMBRE DE 2004, MEDIANTE RESOLUCION DIRECTORAL NO 513-2009-

MEM/DGM, LA DIRECCIÓN GENERAL DE MINERÍA APROBÓ EL ESTUDIO DE FACTIBILIDAD

TECNICO- ECONÓMICO, DE ACUERDO CON LO ESTABLECIDO POR EL ARTÍCULO 859 DEL
TEXTO ÚNICO ORDENADO.

MINISTERIO DE ENERGIA Y MINAS

E
TE .

CLÁUSULA TERCERA : DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL "PROYECTO ALTO CHICAMA” SE CIRCUNSCRIBE A
LOS DERECHOS MINEROS QUE SE DETALLAN EN EL ANEXO I, CON LAS ÁREAS
CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR INCORPORE
OTROS DERECHOS MINEROS AL “PROYECTO ALTO CHICAMA” PREVIA APROBACIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA.

jet RTA ; DEL P! NES Y PLAZ:

4.1 EL PLAN DE INVERSIONES INCLUÍDO EN EL ESTUDIO DE FACTIBILIDAD REFERIDO EN £L.
ARTÍCULO 85% DEL TEXTO ÚNICO ORDENADO, COMPRENDE EN DETALLE LAS OBRAS,
LABORES Y ADQUISICIONES NECESARIAS PARA LA PUESTA EN MARCHA O INICIO DE LA
OPERACIÓN EFECTIVA DEL “PROYECTO ALTO CHICAMA”; Y, PRECISA ADEMÁS, El VOLUMEN
APROXIMADO DE PRODUCCIÓN A OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCIÓN GENERAL DE
MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN DE ESTE INSTRUMENTO, FORMA PARTE
INTEGRANTE DEL MISMO COMO ANEXO II.

4.2 EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES SE INICIÓ EN EL MES DE
JUNIO DE 2004 Y SE EJECUTARÁ DE ACUERDO A UN CRONOGRAMA CON VENCIMIENTO AL
MES DE NOVIEMBRE DE 2005,

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE RESPECTO DE LAS OBRAS Y
LABORES PENDIENTES DE EJECUTAR SIEMPRE QUE NO SE AFECTE El OBJETO FINAL DEL
PLAN DE INVERSIONES; Y, SIEMPRE TAMBIÉN QUE EL TITULAR PRESENTE PREVIAMENTE A LA
DIRECCIÓN GENERAL DE MINERÍA LA SOLICITUD DE APROBACIÓN DE TALES
MODIFICACIONES Y/O AMPLIACIONES Y, SIN PERJUICIO TAMBIÉN, DE LA APROBACIÓN DE
PARTE DE DICHA DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O AMPLIACIONES
EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL PLAN DE INVERSIONES.

4.3 ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE INVERSIONES
FIGURAN LAS SIGUIENTES:

4.3.1 SITIO GENERAL DE OPERACIONES: CARRETERAS DENTRO DEL PROYECTO, POZAS,
FUERA DEL SITIO, DISTRIBUCIÓN Y SUMINISTRO DE AGUA DULCE; PRIMER Y SEGUNDO
PROCESO DE CHANCADO, PISTAS DE ATERRIZAJE.

4.3.2 INSTALACIONES PARA CHANCADO Y DESCARGA: EDIFICIO PARA LA PLANTA DE
PROCESO Y SERVICIOS COMUNES, PLANTA DE DRENAJE DE ROCAS ÁCIDAS,

4.3.3 PLANTA DE PROCESO: CANCHA DE LIXIVIACIÓN EN PILAS.

4.3.4 CANCHA DE UXIVIACIÓN: CONSTRUCCIÓN ESCALONADA EN SIETE FASES, EDIFICIO DE
INGENIERÍA, EDIFICIO PERMANENTE PARA EL CAMPAMENTO, SERVICIOS, EDIFICACIONES,

4.3.5 INSTALACIONES AUXILIARES.

4,4 CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER DURANTE
EL PERÍODO DEL CONTRATO UNA PRODUCCIÓN APROXIMADA DE 42,000 TONELADAS DE

FOO
A
ENERGIA Y NINAS
A - DGM

341

FOLIO: úmeros

A
MINERAL POR DÍA Y DURANTE LA OPERACIÓN ALCANZAR EL VOLUMEN APROXI
MILLONES DE ONZAS DE ORO VENDIBLE,

MINISTERIO DE ENERGIA Y MINAS

NTA : DEL MONTO Ó PROYECTO Y
FINANCIAMIENTO

5,1 LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN GENERAL DE
MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE US$ 261'834,000
(DOSCIENTOS SESENTA Y UNO MILLONES OCHOCIENTOS TREINTA Y CUATRO MIL Y 00/100
DÓLARES AMERICANOS); CIFRA ESTA QUE INCLUYE:

- US$ 141'834,000 (CIENTO CUARENTA Y UNO MILLONES OCHOCIENTOS TREINTA Y
CUATRO MIL Y 00/100 DÓLARES AMERICANOS) APROXIMADAMENTE, QUE
REPRESENTA EL APORTE PROPIO DEL TITULAR.

- US$ 70'000,000 (SETENTA MILLONES Y 00/100 DÓLARES AMERICANOS)
APROXIMADAMENTE, CORRESPONDIENTES AL FINANCIAMIENTO A TRAVÉS DE UN
CONTRATO DE ARRENDAMIENTO FINANCIERO O PRÉSTAMOS DE TERCEROS.

- US$ 50'000,000 (CINCUENTA MILLONES Y 00/100 DÓLARES AMERICANOS)
APROXIMADAMENTE, CORRESPONDIENTES AL FINANCIAMIENTO A TRAVES DE LA
COLOCACIÓN DE BONOS O PRÉSTAMOS DE TERCEROS.

5.2 EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS OBRAS,
DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30% DEL REGLAMENTO DEL TÍTULO
NOVENO DEL TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N? 024-93-EM,
QUE EN ADELANTE SE DENOMINARÁ “EL REGLAMENTO”.

CLÁUSULA SEXTA : DE DA EN Pl ÓN
6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCIÓN, EL NONAGÉSIMO (90) DÍA DE

OPERACIÓN CONTINUA DEL “PROYECTO ALTO CHICAMA” AL 80% DEL RITMO PREVISTO EN
4.4.

6.2 LA FECHA DE ENTRADA EN PRODUCCIÓN (OPERACIÓN), PARA QUE SEA FIJADA COMO
0 TAL, DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN GENERAL DE MINERÍA,

MEDIANTE DECLARACIÓN JURADA DEL TITULAR, DENTRO DE LOS NOVENTA (90) DÍAS
CALENDARIO SIGUIENTES A DICHA FECHA,

S CLÁUSULA SÉPTIMA: DE Li TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN DE
INVERSIONES DEL PROYECTO “ALTO CHICAMA”, “EL TITULAR” PRESENTARÁ A LA DIRECCIÓN
GENERAL DE MINERÍA:

7.1.1 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO, DETALLANDO LAS
OBRAS Y ADQUISICIONES REALIZADAS ASI COMO EL MONTO DEFINITIVO FINANCIADO CON
ENDEUDAMIENTO Y CON CAPITAL PROPIO.

7.1.2 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL PROYECTO, CON ANEXOS,
NOTAS DEMOSTRATIVAS DE LAS INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU
FINANCIACIÓN, RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES.

MINISTERIO DE ENERGIA Y MINAS

mE peoN y

7.13 IGUALMENTE, DEBERÁ EL “TITULAR” PONER A DISPOSICIÓN DE LA DIRECCIÓN
GENERAL DE MINERÍA, EN El LUGAR DONDE LLEVE SU CONTABILIDAD, TODA LA
DOCUMENTACIÓN NECESARIA PARA COMPROBAR LA VERACIDAD DE LA INFORMACIÓN
CONTENIDA EN LA DECLARACIÓN.

7.2 LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS CIENTO VEINTE (120) DÍAS DE
PRESENTADA Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN PREVISTA EN 7.1.1. 7,1,2, Y
7.1.3, PODRÁ FORMULAR OBSERVACIONES REFERIDAS ÚNICAMENTE A LA INCLUSIÓN DE
INVERSIONES Y GASTOS NO PREVISTOS EN EL PLAN DE INVERSIONES O EN SUS
MODIFICACIONES DEBIDAMENTE APROBADAS O REFERIDAS A ERRORES NUMÉRICOS:
OBSERVACIONES QUE ADEMÁS DEBERÁN SER FUNDAMENTADAS. SI ASÍ PROCEDIERA, EL
TITULAR TENDRÁ UN PLAZO DE TREINTA (30) DÍAS PARA ABSOLVER LAS OBSERVACIONES,
VENCIDO EL CUAL, SE ABRIRÁ EL PROCEDIMIENTO A PRUEBA POR TREINTA (30) DÍAS
ADICIONALES, VENCIDO EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA, RESOLVERÁ DENTRO
DE LOS SESENTA (60) DÍAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS OBSERVACIONES
EN EL PLAZO INDICADO QUEDARÁN AUTOMÁTICAMENTE SUSPENDIDOS LOS BENEFICIOS DEL
PRESENTE CONTRATO. DE CONTINUAR ESTA OMISIÓN POR SESENTA (60) DÍAS
ADICIONALES, EL CONTRATO QUEDARÁ RESUELTO.

ULA AVA: RANTÍ, NTRA:

8.1 El PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE EXTENDERÁ
POR QUINCE (15) AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN QUE SE ACREDITE LA
INVERSIÓN REALIZADA Y ESTA SEA APROBADA POR LA DIRECCIÓN GENERAL DE MINERÍA,

8.2 A SOLICITUD DEL TITULAR, EL CÓMPUTO DE PLAZOS DE LAS GARANTIAS PODRA
INICIARSE EL 1% DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN 8.1. LA SOLICITUD
CORRESPONDIENTE DEBERÁ PRESENTARSE CONJUNTAMENTE CON LA PRESENTACIÓN DE
LOS DOCUMENTOS PARA LA ACREDITACIÓN DE LA INVERSIÓN REALIZADA.

8.3 DE IGUAL MANERA A SOLICITUD DEL TITULAR PODRA ADELANTARSE EL RÉGIMEN DE
GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA DE INVERSION CON UN
MAXIMO DE UN (1) EJERCICIO, PLAZO QUE SE DEDUCIRA DEL ACORDADO EN 8.1

LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE ANTE LA DIRECCION GENERAL DE
MINERIA A MAS TARDAR EL 31 DE MARZO DE 2005.

8.4 EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTÍA CONTRACTUAL REGIRÁN
SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33% Y 34% DEL REGLAMENTO, SEGÚN SEA EL
CASO.

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR EL PRESENTE, EL ESTADO GARANTIZA A “EL TITULAR”, DE CONFORMIDAD CON LoS
ARTÍCULOS 729, 802 Y 84% DEL TEXTO ÚNICO ORDENADO Y LOS ARTÍCULOS 140, 150, 160,
170 Y 220 DEL REGLAMENTO, Y POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO DE LO
INDICADO EN 8.2, 8.3 Y 8.4, LO SIGUIENTE:

9.1 QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME PRESCRIBE EL
INCISO D) DEL ARTÍCULO 800 DEL TEXTO ÚNICO ORDENADO, ES DECIR, EL ESTADO

ERGIA Y
0 DE EN e

NINAS

A
z 343
a

A

GARANTIZA LA LIBRE DISPONIBILIDAD EN LA EXPORTACIÓN Y VENTA INTERNA POR "EL
TITULAR” DE SUS PRODUCTOS MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

MINISTERIO DE ENERGIA Y MINAS

9.1.1 LIMITAR LA FACULTAD DE "EL TITULAR” DE VENDER A CUALQUIER DESTINO.
9.1.2 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O EXPORTACIONES.
9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN TRUEQUES O EN MONEDAS
NO VÁLIDAS PARA PAGOS INTERNACIONALES,

9.2 INTERVIENE EL “BANCO CENTRAL”, EN REPRESENTACIÓN DEL ESTADO, CONFORME A LO
PREVISTO EN LOS ARTÍCULOS 729 Y 800 DEL TEXTO ÚNICO ORDENADO, PARA OTORGAR LAS
SIGUIENTES GARANTÍAS EN FAVOR DE “EL TITULAR”, DURANTE EL PLAZO DE LOS
BENEFICIOS Y GARANTÍAS;

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS GENERADAS POR SUS
EXPORTACIONES, OBJETO DEL CONTRATO, DE ACUERDO A LAS NORMAS VIGENTES A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO,

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA NACIONAL GENERADA
POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN MINERA OBJETO DEL CONTRATO. DE
ACUERDO A ELLO, “EL TITULAR” DE LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR
LA MONEDA EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICIÓN DE EQUIPOS, SERVICIOS DE DEUDA, COMISIONES, UTILIDADES, DIVIDENDOS,
PAGO DE REGALIAS, REPATRIACIÓN DE CAPITALES, HONORARIOS Y, EN GENERAL,
CUALQUIER DESEMBOLSO QUE REQUIERA Y QUE EL TITULAR TENGA DERECHO A GIRAR EN
MONEDA EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN
DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, “EL TITULAR” ACUDIRÁ A LAS
ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN EL PAÍS,

EN CASO DE QUE El REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL PRESENTE

Oo APARTADO NO PUEDA SER ATENDIDO TOTAL O PARCIALMENTE POR LAS ENTIDADES
MENCIONADAS, EL BANCO CENTRAL PROPORCIONARÁ A "EL TITULAR” LA MONEDA
EXTRANJERA, EN LA MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, “EL TITULAR” DEBERÁ DIRIGIRSE POR ESCRITO AL BANCO CENTRAL,
REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES RECIBIDAS DE NO MENOS DE TRES
ENTIDADES DEL SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE
ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO SERÁN VÁLIDAS POR
LOS DOS (2) DIAS ÚTILES ULTERIORES A LA FECHA DE SU EMISIÓN.

ANTES DE LAS 11 AM. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN DE LOS
DOCUMENTOS PRECEDENTEMENTE INDICADOS, El BANCO CENTRAL COMUNICARÁ A “EL
TITULAR” El TIPO DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA, EL QUE
REGIRÁ SIEMPRE QUE "EL TITULAR” HAGA ENTREGA EL MISMO DÍA DEL CONTRAVALOR EN
MONEDA NACIONAL.

MINISTERIO DE ENERGIA Y MINAS

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO FUESE HECHA
POR “EL TITULAR” EN LA OPORTUNIDAD INDICADA, EL BANCO CENTRAL LE COMUNICARÁ AL
SIGUIENTE DÍA ÚTIL, CON LA MISMA LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE
REGIRÁ PARA LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

C) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS REGULACIONES
QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO APLICABLE A LAS OPERACIONES DE
CONVERSIÓN, ENTENDIÉNDOSE QUE DEBERÁ OTORGARSE EL MEJOR TIPO DE CAMBIO PARA
OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA ALGÚN TIPO DE CONTROL O SISTEMA
DE CAMBIO DIFERENCIAL.

9.2.1 DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL ARTÍCULO 150 DEL
REGLAMENTO DE LA LEY GENERAL DE MINERÍA, “EL TITULAR” PROPORCIONARÁ AL BANCO
CENTRAL LA INFORMACIÓN ESTADÍSTICA QUE ÉSTE LE SOLICITE.

9.2.2 “EL TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE, CUANDO
RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A
NORMAS CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO, INCLUYENDO
LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN ASPECTOS CAMBIARIOS NO CONTEMPLADOS
EN LA PRESENTE SUB-CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER GENERAL O SEAN DE
APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO AFECTARÁ LA VIGENCIA DE
LA GARANTÍA A QUE SE REFIERE LA PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL
EJERCICIO DE LAS GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, "EL TITULAR” PODRÁ, RETOMAR LA
GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE LA CIRCUNSTANCIA DE OBRAR DE ESA
MANERA NO LE GENERARÁ DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE
ACOGIÓ A ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR “EL TITULAR” A ALGUNAS DE LAS

GARANTÍAS OBJETO DE LA PRESENTE SUB- CLÁUSULA 9.2 EN NADA AFECTA LA GARANTÍA DE

QUE SE TRATE O A LAS DEMÁS GARANTÍAS, NI GENERA PARA “EL TITULAR” DERECHOS U
0 OBLIGACIONES ADICIONALES.

LA DECISIÓN DE “EL TITULAR” DE ACOGERSE A LOS NUEVOS DISPOSITIVOS O NORMAS, ASI
COMO LA DE RETOMAR LA GARANTÍA QUE OPTÓ POR NO UTILIZAR, DEBERÁN SER
COMUNICADAS POR ESCRITO AL BANCO CENTRAL Y SOLO DESDE ENTONCES SURTIRÁN
EFECTO.

9.3 QUE TENDRÁ LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE DEPRECIACIÓN
SOBRE LAS MAQUINARIAS, EQUIPOS INDUSTRIALES Y DEMÁS ACTIVOS FIJOS HASTA EL
LÍMITE MÁXIMO DE VEINTE POR CIENTO (20%) ANUAL, COMO TASA GLOBAL, A EXCEPCIÓN
DE LAS EDIFICACIONES Y CONSTRUCCIONES CUYO LÍMITE MÁXIMO SERÁ EL CINCO POR
CIENTO (5%) ANUAL, LÍMITES MÁXIMOS QUE HAN SIDO APROBADOS POR LA DIRECCION
GENERAL DE MINERIA .

LAS TASAS PODRÁN SER VARIADAS ANUALMENTE POR “EL TITULAR”, PREVIA COMUNICACIÓN
A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA, PERO SIN EXCEDER
LOS LÍMITES SEÑALADOS ANTERIORMENTE,

MINISTERIO DE ENERGÍA Y MINAS

9.4 QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS E
NORTEAMÉRICA, DE ACUERDO CON LO PREVISTO EN EL ARTÍCULO 16% DEL REGLAMENTO Y
EN EL NUMERAL 4 DEL ARTÍCULO 87% DEL CÓDIGO TRIBUTARIO VIGENTE CUYO TEXTO
ÚNICO ORDENADO HA SIDO APROBADO POR EL DECRETO SUPREMO N* 135-99-EF,
REGLAMENTADO POR EL DECRETO SUPREMO N* 151-2002-EF Y DEMAS NORMAS VIGENTES A
LA FECHA DE SUSCRIPCIÓN DE ESTE CONTRATO, EN LO QUE FUERA APLICABLE,

PARA EL EFECTO, "EL TITULAR” DEBERÁ OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE PRACTICARÁN DOS
BALANCES : UNO EN MONEDA NACIONAL Y EL OTRO EN DÓLARES; DETERMINÁNDOSE TODAS
LAS OBLIGACIONES DE TAL EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES,

EL BALANCE EN MONEDA NACIONAL DEBERÁ REFLEJAR EL AJUSTE INTEGRAL POR INFLACIÓN
A QUE SE REFIERE EL DECRETO LEGISLATIVO NO 797 Y NORMAS MODIFICATORIAS.

9,4.2 LA CONTABILIDAD SE CONVERTIRÁ A DÓLARES, A PARTIR DEL EJERCICIO SIGUIENTE A
AQUÉL EN QUE SE CELEBRE EL CONTRATO; LO QUE SE HARÁ DE CONFORMIDAD CON LAS
NORMAS INTERNACIONALES CONTABLES CORRESPONDIENTES, ESTABLECIDAS POR EL
COMITÉ INTERNACIONAL DE NORMAS DE CONTABILIDAD, FIÁNDOSE LA CONVERSIÓN EN
DÓLARES HISTÓRICOS, CON DICTAMEN DE UNA FIRMA DE AUDITORES INDEPENDIENTES,
CUYA DESIGNACIÓN SERÁ APROBADA PREVIAMENTE POR LA DIRECCIÓN GENERAL DE
MINERÍA A PROPUESTA DEL TITULAR; SIN PERJUICIO DEL CUMPLIMIENTO DE LO
ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA MATERIA.

9.4.3 LA CANCELACIÓN DE LAS OBLIGACIONES TRIBUTARIAS Y EL PAGO DE LAS SANCIONES
RELACIONADAS CON EL INCUMPLIMIENTO DE OBLIGACIONES TRIBUTARIAS SE EFECTUARÁ
DE ACUERDO CON LO PREVISTO EN EL NUMERAL 4 DEL ARTÍCULO 87% DEL CÓDIGO
TRIBUTARIO.

9,4,4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE QUE FINALIZARA UNO
O MAS PERÍODOS DE CINCO (5) AÑOS DE LLEVARSE LA CONTABILIDAD EN DÓLARES, “EL
TITULAR” EN ESTA EVENTUALIDAD DEBERÁ, A PARTIR DEL EJERCICIO INMEDIATO
SIGUIENTE, CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL EMPLEANDO PARA EL
EFECTO LAS MISMAS NORMAS Y AUTORIZACIONES REFERIDAS EN 9.4.1.

9.4.5 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO CONSECUENCIA DE LA
CONVERSIÓN A DÓLARES Y DESPUÉS DE FINALIZADO EL CONTRATO, A NUEVOS SOLES, NO
SERÁN COMPUTABLES PARA LOS EFECTOS DE LA APLICACIÓN DEL IMPUESTO A LA RENTA,

9.4.6 EL TIPO DE CAMBIO DE CONVERSIÓN EN EL CASO DE IMPUESTOS PAGADEROS EN
NUEVOS SOLES, SERÁ EL MÁS FAVORABLE PARA EL FISCO.

9.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERÍODO EN QUE “EL
TITULAR” ESTÉ SUJETO A LLEVAR SU CONTABILIDAD EN DÓLARES, QUEDARÁ EXCLUIDO DE
LAS NORMAS DE AJUSTE INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N9 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER REVALUACIÓN O
REVALORIZACIÓN VOLUNTARIA DE SUS ACTIVOS No TENDRÁ EFECTO TRIBUTARIO ALGUNO;
SALVO LO DISPUESTO EN EL NUMERAL 1 DEL ARTÍCULO 104? DE LA LEY DEL IMPUESTO A LA
RENTA, CUYO TEXTO ÚNICO ORDENADO HA SIDO APROBADO POR DECRETO SUPREMO N9
054-99-EF,

9.5 QUE GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS ESTABLECIDOS EN LOS
INCISOS A) Y E) DEL ARTÍCULO 800 DEL TEXTO ÚNICO ORDENADO Y EN EL REGLAMENTO,

MINISTERIO DE ENERGIA Y MINAS

ASI COMO EN LAS LEYES N* 27341, N* 27343 Y N* 27909 QUE REGULAN LOS Ci
ESTABILIDAD TRIBUTARIA, SIN QUE LAS MODIFICACIONES Y NUEVAS NORMAS QUE SE
DICTEN A PARTIR DEL DIA SIGUIENTE DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, LA
AFECTEN EN FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA COMPRENDE ADEMÁS EL SIGUIENTE REGIMEN:

9.5.1 E L IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN Y LAS TASAS DEL
MISMO ESTABLECIDOS POR LAS DISPOSICIONES VIGENTES A LA FECHA DE SUSCRIPCIÓN
DEL CONTRATO, CON LAS DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D)
DEL ARTÍCULO 720 DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA DISPUESTA POR EL
ARTÍCULO 112 DEL REGLAMENTO.

9.5,2 LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA ESTABLECIDA POR
LOS DISPOSITIVOS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.5.3 LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS VIGENTES A LA FECHA
DE SUSCRIPCIÓN DEL CONTRATO.

9.5.4 LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS NORMAS VIGENTES
A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.5.5 LA OPCIÓN DE RENUNCIA TOTAL DEL RÉGIMEN DE ESTABILIDAD TRIBUTARIA QUE
GARANTIZA EL PRESENTE CONTRATO, ES POR UNA SOLA Y DEFINITIVA VEZ SIENDO
ENTONCES DE APLICACIÓN EL RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO
EN EL INCISO 2.1) DEL ARTÍCULO 2% DE LA LEY N? 27343 Y EL ARTÍCULO 88% DEL TEXTO
ÚNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3% DE LA LEY N* 27343.

9.5.6 LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO SELECTIVO AL
CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y CUALQUIER OTRO IMPUESTO AL
CONSUMO COMPRENDERÁ UNICAMENTE SU NATURALEZA TRASLADABLE.

9.5.7 SE INCLUYEN LOS REGÍMENES ESPECIALES REFERENTES A LA DEVOLUCIÓN DE
IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ COMO EL RÉGIMEN APLICABLE A LAS
EXPORTACIONES.

9.5.8, TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS BENEFICIOS TRIBUTARIOS
REFERENTES A LOS IMPUESTOS Y REGÍMENES ESTABILIZADOS, LA ESTABILIDAD ESTARÁ
SUJETA AL PLAZO Y CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL VIGENTE A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO,

9.6, QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO A) DEL
ARTÍCULO 720 DEL TEXTO ÚNICO ORDENADO, SE COMPRENDE LO SIGUIENTE:

9.6.1 EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS: US $ 3.00 (TRES Y 00/100
DÓLARES) POR AÑO Y POR HECTÁREA; EL DERECHO DE VIGENCIA DE LA CONCESIÓN DE
BENEFICIO; 2.99 UIT HASTA 5,000 TM/DÍA Y 2 UIT POR CADA 5,000 TM/DÍA ADICIONALES DE
CAPACIDAD INSTALADA,

9.6.2 LA REGALÍA MINERA, CONFORME AL RANGO Y CONDICIONES QUE ESTABLECE LA LEY
N? 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N* 28323 Y SU REGLAMENTO,
APROBADO POR EL DECRETO SUPREMO N* 157-2004-EF.

MINISTERIO DE ENERGIA Y MINAS

9.6.3 LAS DEMÁS CONTENIDAS EN El TEXTO ÚNICO ORDENADO Y SU REGLAMENTO,

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES DE APLICACION A
LO ESTABLECIDO EN LAS SUBCLÁUSULAS 9.5 Y 9.6 SON LAS SIGUIENTES:

PARA 9.5.1;

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA APROBADO POR
DECRETO SUPREMO N* 054-99-EF, TAL Y COMO HA SIDO MODIFICADA A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO 111 DEL TÍTULO NOVENO DEL TEXTO ÚNICO
ORDENADO DE LA LEY GENERAL DE MINERÍA, TAL Y COMO HA SIDO MODIFICADO A LA
FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS E) Y F) DEL ARTICULO 729
DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1% DE LA LEY N* 27343 Y LA LEY N2
27909.

EN LOS CASOS EN QUE “EL TITULAR” DEBA PAGAR IMPUESTO A LA RENTA, LE RESULTARÁ DE
O APLICACIÓN EL REGIMEN DEL IMPUESTO A LA RENTA, CUYA ESTABILIDAD SE GARANTIZA EN
LOS TÉRMINOS PREVISTOS EN LA SUBCLÁUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA DE ACUERDO AL DECRETO LEGISLATIVO N?
945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A QUE SE REFIERE EL ARTÍCULO 1,1
DE LA LEY NO 27343, QUE SE APLICARÁN SOBRE LA TASA DEL IMPUESTO A LA RENTA A QUE
SE REFIERE EL PRIMER PÁRRAFO DEL ARTÍCULO 55% DEL TEXTO ÚNICO ORDENADO DE LA
LEY DEL IMPUESTO A LA RENTA, APROBADO POR DECRETO SUPREMO N% 054-99-EF Y
MODIFICATORIAS. DE SER EL CASO, SERÁN TAMBIÉN DE APLICACIÓN LAS DISPOSICIONES
DEL SEGUNDO PÁRRAFO DEL ARTÍCULO 55% DE LA LEY DEL IMPUESTO A LA RENTA, EN ESTE
SENTIDO, SE APLICARÁ UNA TASA ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE
REFIERE EL INCISO G) DEL ARTÍCULO 249 A ES DECIR TODA SUMA O ENTREGA EN ESPECIE
QUE AL PRACTICARSE LA FISCALIZACIÓN RESPECTIVA, RESULTE RENTA GRAVABLE DE LA
TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA DISPOSICIÓN INDIRECTA DE DICHA
RENTA NO SUSCEPTIBLE DE POSTERIOR CONTROL TRIBUTARIO, INCLUYENDO LAS SUMAS
CARGADAS A GASTO E INGRESOS NO DECLARADOS.

PARA 9,5,2 :

EL INCISO C) DEL ARTÍCULO 729 DEL TEXTO ÚNICO ORDENADO SEGÚN EL ARTÍCULO 6% DEL
REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO 1 DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL
IMPUESTO GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO, APROBADO POR
DECRETO SUPREMO N* 055-99-EF; ASÍ COMO LOS CAPÍTULOS V Y VI DEL TÍTULO Y DEL
DECRETO LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS, CONFORME A SU TEXTO ÚNICO
ORDENADO, APROBADO POR DECRETO SUPREMO NO9 129-2004-EF; Y EL ARTÍCULO 1% DE LA
LEY N? 27343.

PARA 9,5,3:

DECRETO LEGISLATIVO N? 809, LEY GENERAL DE ADUANAS, CONFORME A SU TEXTO ÚNICO
ORDENADO, APROBADO POR DECRETO SUPREMO N0 129-2004-EF, SU REGLAMENTO,
APROBADO POR DECRETO SUPREMO N0 121-96-EF, TAL COMO HA SIDO MODIFICADO A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO. LOS DERECHOS ARANCELARIOS OPERAN
CON LA TASA DEL 4%, 7%, 12% Y 20% SEGUN LO INDICADO EN EL DECRETO SUPREMO NO
100-93-EF, EL DECRETO SUPREMO N* 035-97-EF, DECRETO SUPREMO NO 073-2001-EF,
DECRETO SUPREMO N* 103-2001-EF, EL DECRETO SUPREMO N* 165-2001-EF, El DECRETO
SUPREMO N* 047-2002-EF, EL DECRETO SUPREMO N* 063-2002-EF, EL DECRETO SUPREMO
N* 119-2002-EF, EL DECRETO SUPREMO N* 135-2002-EF, EL DECRETO SUPREMO N* 144-
2002-EF, EL DECRETO SUPREMO N? 193-2003-EF, EL DECRETO SUPREMO N* 031-2004-EF Y
EL ARTÍCULO 1? DE LA LEY N* 27343 Y SUS CORRESPONDIENTES MODIFICATORIAS, SIENDO
APLICABLES EN TODO CASO LAS TASAS VIGENTES A FECHA DE SUCRIPCIÓN DE ESTE

MINISTERIO DE ENERGIA Y MINAS

CONTRATO,

PARA 9.5.4:

EL ARTÍCULO 76? DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS PERTINENTES DEL DECRETO
LEGISLATIVO N? 776, LEY DE TRIBUTACIÓN MUNICIPAL, CONFORME A SU TEXTO ÚNICO
ORDENADO, APROBADO POR EL DECRETO SUPREMO N* 156-2004-EF.

PARA 9.5.6 Y 9,5,8: .
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N* 27343, RESPECTIVAMENTE.

PARA 9.5.7:
CAPÍTULO IX DEL TÍTULO 1 DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO
GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO APROBADO POR DECRETO
SUPREMO NS 055-99-EF, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE SUSCRIPCIÓN
DEL CONTRATO, ASÍ COMO LOS CAPÍTULOS III, Y Y VI DEL TITULO Y DEL DECRETO
0 LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS, CONFORME A SU TEXTO ÚNICO
ORDENADO, APROBADO POR DECRETO SUPREMO NO 129-2004-EF; Y EL LITERAL C) DEL
ARTÍCULO 1.1 DE LA LEY N* 27343.

PARA 9.6, 1:

LOS ARTÍCULOS 39%, 46%, 47% Y 61% DEL TEXTO ÚNICO ORDENADO, VIGENTES A LA FECHA
DE SUSCRIPCIÓN DEL CONTRATO, Y LAS MODIFICACIONES CONTENIDAS EN EL DECRETO
LEGISLATIVO N* 868, LEY N* 27015, DECRETO LEGISLATIVO N* 913 Y LEY N* 27341.

PARA 9.6.2:
LA LEY N* 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N% 28323 Y SU
REGLAMENTO, APROBADO POR EL DECRETO SUPREMO 157-2004-EF.

PARA 9.6.3:
LOS INCISOS G), K) Y L) DEL ARTÍCULO 722 Y EL INCISO F) DEL ARTÍCULO 80% DEL TEXTO
ÚNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA A "EL TITULAR” LAS SIGUIENTES GARANTÍAS CONTENIDAS
EN LOS INCISOS H) E I) DEL ARTÍCULO 720 Y C) DEL ARTÍCULO 80% DEL TEXTO ÚNICO
ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A REGULACIÓN, TIPO DE
CAMBIO U OTRAS MEDIDAS DE POLITICA ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS FINANCIEROS Y LIBRE
DISPONIBILIDAD DE MONEDA EXTRANJERA EN GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA CAMBIARIA EN GENERAL.

CLÁUSULA DECIMA ; DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES
SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PÁRAGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACION A “EL TITULAR”,
LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO QUE,
DIRECTA O INDIRECTAMENTE, DESNATURALICE LAS GARANTIAS PREVISTAS EN LA CLAÚSULA
NOVENA, SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE APLICACIÓN LO
PREVISTO EN El ARTICULO 870 DEL TEXTO ÚNICO ORDENADO, O SI “EL TITULAR” OPTASE
POR ACOGERSE A LO DISPUESTO POR EL ARTÍCULO 88% DEL MISMO CUERPO LEGAL CUYO

MINISTERIO DE ENERGIA Y MINAS

EXTO HA SIDO SUSTITUIDO POR EL ARTÍCULO 3% DE LA LEY N* 27344,

10.2 QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVÁMEN QUE
PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU DISPONIBILIDAD DE EFECTIVO, TALES COMO
INVERSIONES FORZOSAS, PRESTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO LAS
TASAS POR SERVICIOS PÚBLICOS.

CLÁ LA DECIMO PRIM! H [CESTONE:

11.1 PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO DE CONFORMIDAD
CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ A "EL TITULAR” LAS
AUTORIZACIONES, PERMISOS, SERVIDUMBRES, DERECHOS DE AGUA, DERECHOS DE PASO,
DERECHOS DE VÍAS Y DEMAS FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS
REQUISITOS SEÑALADOS EN LA LEY. ASIMISMO LE OTORGARÁ TODOS LOS DERECHOS
PREVISTOS EN EL ARTÍCULO 370 DEL TEXTO ÚNICO ORDENADO.

11.2 “El TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE TRABAJO DEL
“PROYECTO ALTO CHICAMA”, PREVIA AUTORIZACIÓN DE LA DIRECCIÓN GENERAL DE
MINERÍA, DEBIENDO PONER EN SU CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO
DE TALES OBRAS.

CLÁUSULA DECIMO SE! s RZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES, INUNDACIONES,
TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS U OTRAS CAUSAS
DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y OPORTUNAMENTE
ACREDITADA ANTE LA DIRECIÓN GENERAL DE MINERÍA, SE IMPIDIERA CUMPLIR O SE
DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES INDICADAS EN ESTE CONTRATO,
DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRÁ INCUMPLIMIENTO DEL CONTRATO Y EL
PLAZO PARA CUMPLIR CUALQUIER OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO
SERÁ EXTENDIDO POR EL TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS DURANTE
LOS CUALES "EL TITULAR” HAYA ESTADO IMPEDIDO DE CUMPLIR O HAYA DEMORADO SUS
OBLIGACIONES CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES ESPECIFICADAS
EN ESTA CLÁUSULA.

CLÁUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9,2, SUB-PARÁGRAFO A), LAS REFERENCIAS A LEYES,
DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y OTRAS
| DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDEN REALIZADAS DE ACUERDO

CON LOS TEXTOS EXISTENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO; Y NO
INTERFIEREN, LIMITAN O DISMINUYEN LOS DERECHOS DE “EL TITULAR” PARA GOZAR DE
TODOS LOS BENEFICIOS PREVISTOS POR LA LEGISLACIÓN VIGENTE A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO PARA EFECTO DE LO QUE SE GARANTIZA CON ESTE
CONTRATO; NI LO EXIME DEL CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA
LEGISLACIÓN VIGENTE APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN Las
DISPOSICIONES QUE SE DICTEN POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS NO SE
OPONGAN A LAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO.

CLÁUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE LAS
PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE ESCRITURA

MINISTERIO GE ENERGIA Y
1 OE ENERGÍA Y ANS

ro — 350
LEA

a

MINISTERIO DE ENERGÍA Y MINAS

q IE _ A A _ O
Letras

PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A UN ACUERDO
RESPECTO A DICHA MODIFICACIÓN.

DI DE LA NO ADJUD: N_ DEL CONTRA

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U OTRO
MODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO PREVIO Y EXPRESO DEL
ESTADO.

CLÁUSULA DECIMO SEXTA : DE LA RESOLUCIÓN DEL CONTRATO
CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAÚSULAS DÉCIMO CUARTA Y DÉCIMO
QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL ESTUDIO DE FACTIBILIDAD EN EL PLAZO
PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO FORTUITO, ASÍ COMO DE LA
PRESENTACIÓN DE LA DECLARACIONES JURADAS AL TÉRMINO DE LAS OBRAS.

16.3 SI "EL TITULAR” NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y CONDICIONES
ESTABLECIDAS EN 7.2.

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD TRIBUTARIA,
EL INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL RÉGIMEN TRIBUTARIO QUE SE
GARANTIZA EN EL PRESENTE CONTRATO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
ARTÍCULO 890 DEL TEXTO ÚNICO ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA
FECHA DE SUSCRIPCIÓN DEL CONTRATO.

LAUSULA DEC. É s D,

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU SUSCRIPCIÓN POR LAS
PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA PÚBLICA Y DE SU INSRIPCIÓN EN
EL REGISTRO PÚBLICO CORRESPONDIENTE DE LA OFICINA REGISTRAL DE LIMA Y CALLAO.

¿DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, “EL TITULAR” SEÑALA COMO SU DOMICILIO EN LIMA EL.
QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO, TODO CAMBIO DEBERÁ
HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE LA GRAN LIMA,
DE MODO QUE SE REPUTARÁN VÁLIDAS LAS NOTIFICACIONES Y COMUNICACIONES
DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA COMUNICADO DICHO CAMBIO
MEDIANTE CARTA NOTARIAL A LA DIRECIÓN GENERAL DE MINERÍA, SUPERINTENDENCIA
NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL,

CLÁUS! s

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN SIDO
INSERTADOS UNICAMENTE PARA FACILITAR SU USO,

MINISTERIO DE ENERGIA Y MINAS
DPDM - DGM

FOLIO: — 351

Números

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE CONTRATO
SERÁN DE CARGO EXCLUSIVO DE “EL TITULAR”, INCLUYENDO UN JUEGO DE TESTIMONIO Y
COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERÍA, SUPERINTENDENCIA NACIONAL
DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CLIDANDO DE PASAR LOS PARTES
PERTINENTES AL REGISTRO PÚBLICO DE LA OFICINA REGISTRAL DE LIMA Y CALLAO, PARA
SU CORRESPONDIENTE INSCRIPCION.

uma, 29 D1C. 2004

lA Y MINAS

DGM

aq ap ugIsesuos ej ap uorveqoude ej e ojolng
WWLOL

G)VIAVOIHO O.L7V. OIDI43N38 30 NOIS39NO0|

€ ON OQVLS3 190 TIOS OHO3IY30

Z ON OQVLS3 130 IVI934S3 OHO38930|

LON OQVLS3 190 IvI03dS3 OHO3830
S3139NV SO1

JCUIEoIyO OY,

DPDM -

MINISTERIS DE ENERGI

"VS VIUIHOINOSIAN MDIVYVS VAINIM
VivvVLNalul OVaniav.Ls3 30 OL VANOS “140 NOIOdINISNS VI VAVd
VIAVOIH9 OL TV OLIOJAOYd - SOYININ SOHI3Y3O 30 NOIO0VI13Y

LOX3NV

'd DE ENERGIA Y MINAS
- DGM

DPDM

R

soy [Lze"p fevoz fazi'sy faeo'a fozo'a Jecz'os fase'z, |Lez'si [oos'ys [2p2"91 [zeo"pe [961'oz Jers'oz fosa "Ly |1ecize

vee" Jooz'1 [ases fooz'L plo feouz fobyz fezwz feooe forge fvsete [reee [reo [ego'e
SOJQONuu] a SOqan|A|
IZL4'Z1 [904'S 'g [resis [esse fle9's feszio fozo's fole'el jzre'e [cos'y [Lro'oz Jesi'oz | seuerg "sonnesado ed soJsoo|
EL og, |voe  fzs [roo  feszr fzrsi fize'z foso'z ]108's ny SOUOpDe[EJsul
see 9211 fzcoz fem¿z fosoz fovete [ozoz Pozas |2o9"1 fos, UQDEIAXI] 9p Eyoue)
sse'L fzsz'L feez'r Peer, fav [zaz fusez |zoz'e [repr $0S900Jd 9P EJUBId
asziL fezvL fos feszs feezz foeze f.26'z five iz feo! ebeoseg Á opeoueyo|
os9'L fesz'L foos'L feroz fzzoz feowz [zeo'1 feo lee sauopeJado ap ¡2/9u99 OMS]
'VNUN N3 SINOISHANI

($sN SeJIIA)

“VS VITIHIIMOSIA ADRAYVS VIINIA
VIYVLNSIYL OVAMI8V.LS3 30 OLVULNO9 130 NOIOdIMISNS VI] VHVd ..VINVOIHO O. TV. OLOJAOUA 130 SINOISYJANI 30 VINVYOONOYO

1 OX3INV
